  Case 3:20-cv-01164-DWD Document 26 Filed 04/13/21 Page 1 of 1 Page ID #51


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

DEBORAH LAUFER,                           )
                                          )
                            Plaintiff,    )
                                          )
vs.                                       )      Case No. 3:20-cv-1164-DWD
                                          )
JAI SHIV SHAKTI, INC.,                    )
                                          )
                            Defendant.    )

                            JUDGMENT IN A CIVIL ACTION

DUGAN, District Judge:

       IT IS ORDERED AND ADJUDGED that pursuant to the Court’s Order of February

10, 2021 (Doc. 18), reflecting settlement between the parties, and the Notice of Voluntary

Dismissal filed April 12, 2021 (Doc. 25), this action is DISMISSED with prejudice with each

party to bear its own fees and costs.

       IT IS SO ORDERED.

       DATED: April 13, 2021



                                         MARGARET M. ROBERTIE, Clerk of Court
                                         s/ Dana M. Winkeler
                                         Deputy Clerk

Approved: s/ David W. Dugan
David W. Dugan, U.S. District Judge




                                                                                  Page | 1
